COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Mireya Patino Garcia v. The State of Texas

Appellate case number:     01-14-00939-CR

Trial court case number: 1952529

Trial court:               County Criminal Court at Law No. 9, Harris County, Texas

       A jury convicted appellant of the misdemeanor offense of theft and appellant timely
appealed. The clerk’s record has been filed. The reporter’s record was originally due on
December 19, 2014. We were advised by the court reporter on February 4, 2015, that appellant
had not made arrangements to pay for the reporter’s record. Appellant was notified on April 14,
2015 of nonpayment for the reporter’s record, and that, unless appellant responded by May 15,
2015, we would consider the appeal on the briefs without the benefit of a reporter’s record. No
response was filed and on May 21, 2015, we issued an order, directing appellant to file his brief
on or before June 22, 2015. No brief was filed.

        Notice of late brief issued on July 3, 2015. On July 27, 2015, appellant’s new, retained
counsel filed a motion to substitute and a motion for extension of time to file the record. We
granted the motion to substitute and granted an extension until September 23, 2015, to file the
reporter’s record. No record was filed. On October 8, 2015, the court reporter again advised this
court that she had not received payment for the record.

        The clerk’s record reflects that the trial court determined that appellant is not indigent. In
addition, the record reflects that appellant retained counsel to represent him in the trial court and
that he posted an appeal bond. We may consider an appeal without a reporter’s record if a
reporter’s record is not filed because an appellant, who is not indigent, fails to request and pay
the fee for preparation of a reporter’s record. TEX. R. APP. P. 37.3(c).

        Accordingly, this appeal will be considered without a reporter’s record unless the
reporter’s record is filed within 14 days of the date of this order, or unless by that date appellant
provides this Court with proof that he has paid, or made arrangements to pay, the court reporter
for preparation of the record. No further extensions of time to file the reporter’s record will be
granted.
       It is so ORDERED.
Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: October 22, 2015